Citation Nr: 1502108	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's friend


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to a rating in excess of 30 percent for asbestosis, prior to May 7, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was prescribed home oxygen use as of May 7, 2014.


CONCLUSION OF LAW

The criteria for a 100 percent rating for asbestosis have been met as of May 7, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6833 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO assigned the Veteran a 30 percent rating for asbestosis under C.F.R. § 4.97, Diagnostic Code 6833 (2014).  Under Diagnostic Code 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requiring outpatient oxygen therapy.  38 C.F.R. § 4.97.

VA treatment records indicate that on May 7, 2014 the Veteran underwent testing and was found to meet the criteria to be prescribed home oxygen for nighttime use.  VA treatment records further indicate he underwent additional testing and was prescribed portable oxygen in December 2014.

As the Veteran has been prescribed outpatient oxygen therapy as of May 7, 2014, the Board finds that he is entitled to a 100 percent rating as of that date.



ORDER

A 100 percent rating is granted for asbestosis, effective May 7, 2014, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board finds that a remand is required as to the issue of whether the Veteran is entitled to a rating in excess of 30 percent prior to May 7, 2014.

The Veteran last underwent a VA examination in September 2010.  However, he testified at his November 2014 Board hearing that he had more recently undergone multiple pulmonary function tests at the Ann Arbor VA.  However, Saginaw VA treatment records associated with the Veteran's claims file include only pulmonary function test results from September 2011 and do not include tests conducted in Ann Arbor.

Therefore, the record suggests that there are outstanding VA treatment records that have not been obtained.  On remand, those records must be obtained if available.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from the Ann Arbor VA medical facility, including all results from pulmonary function testing.  All efforts to obtain the records should be fully documented, and the VA facility should provide a negative response if records are not available

2. Thereafter, readjudicate the Veteran's pending claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


